Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.


                                           ENTRY ORDER


                           SUPREME COURT DOCKET NO. 2010-313

                                          JULY TERM, 2011

 Lisa Force                                            }    APPEALED FROM:
                                                       }
                                                       }
    v.                                                 }    Superior Court, Windham Unit,
                                                       }    Family Division
                                                       }
 Erik Schmitt                                          }    DOCKET NO. 113-6-10 Wmfa

                                                            Trial Judge: Katherine A. Hayes

                          In the above-entitled cause, the Clerk will enter:

        Defendant appeals pro se from a final relief-from-abuse order. Defendant essentially
contends: (1) the evidence failed to support the findings; (2) the findings were inadequate; and
(3) the court improperly denied him the opportunity to present evidence. We affirm.

         The record discloses that the trial court issued a final relief-from-abuse order in this
matter on July 7, 2010, with an expiration date of January 7, 2011. The record further discloses
that plaintiff filed a motion to extend the order on November 30, 2010, and that the court held a
hearing on the motion in early December and issued an order denying the motion on December
11, 2010. Since the order appealed from has expired, the appeal is clearly moot and must be
dismissed. See In re P.S., 167 Vt. 63, 67 (1997) (observing that case becomes moot when issues
presented for review “are no longer ‘live’ or the parties lack a legally cognizable interest in the
outcome”). Although we have recognized an exception to the mootness doctrine where
“negative collateral consequences” flow from the order on review, id., the exception is limited to
situations where there is a “sufficient prospect that the decision will have an impact on the
parties,” All Cycle, Inc. v. Chittenden Solid Waste Dist., 164 Vt. 428, 432 (1995); it is not
available where there is a “mere possibility of negative collateral consequences.” In re Collette,
2008 VT 136, ¶ 17, 185 Vt. 210. Here, defendant has neither alleged nor shown the likelihood of
negative collateral consequences, and we thus find no basis to avoid a dismissal of the appeal as
moot.

       Even if we were to consider the appeal, however, we would be compelled to affirm on the
ground that defendant failed to order a transcript of the evidentiary hearing, rendering it
impossible to review the claims. See State v. Gadreault, 171 Vt. 534, 538 (2000) (mem.)
(holding that appellant’s failure to order transcript precludes review of claims on appeal). As we
have explained, “[i]t is the burden of the party challenging a ruling to furnish the reviewing court
a transcript of the proceeding involved.” In re S.B.L., 150 Vt. 294, 307 (1988) (quotation
omitted); see also V.R.A.P. 10(b)(2) (party urging on appeal that finding or conclusion is
unsupported by evidence must “include in the record a transcript of all evidence relevant to such
finding or conclusion”). Having failed to provide the necessary record for review on appeal,
defendant must “bear the consequence.” In re S.B.L., 150 Vt. at 307. We discern no basis to
disturb the judgment.

       Affirmed.

                                         BY THE COURT:


                                         _______________________________________
                                         John A. Dooley, Associate Justice

                                         _______________________________________
                                         Marilyn S. Skoglund, Associate Justice

                                         _______________________________________
                                         Brian L. Burgess, Associate Justice




                                            2